EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brunnquell on 6/6/2022.

The application has been amended as follows: 
In the claims:

Please amend claim 1 as follows:
A method of producing steam in a fuel cell system, the method comprising:
providing an internal steam generator that comprises a vessel; and opening a water feed valve to allow water into the vessel when the water level drops below a lower control point, and closing the water feed valve when the water level reaches an upper control point, thereby maintaining a water level of the water in the vessel between the lower control point and the upper control point, while the fuel cell system is producing power in a water neutral mode, maintaining the water in the vessel at a stand-by temperature between about 80°C and about 90°C, and while the fuel cell system is not producing power in a water neutral mode, heating the water in the vessel from the stand-by temperature to a temperature at or above a vaporization temperature of the water using a heating element to generate steam, and using the steam in a reforming reaction within the fuel cell system, wherein the fuel cell system producing power in a water neutral mode corresponds to the fuel cell system producing 30% or more power load, and wherein the fuel cell system not producing power in a water neutral mode corresponds to the fuel cell system producing less than 30% power load.
Please cancel claim 32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yukimasa et al discloses a method of supplying (producing) steam in a fuel cell system comprising: generating steam in an internal evaporator “106” (steam generator) of the fuel cell system; heating water in the evaporator to a temperature above a vaporization temperature of the water using a heater (heating element) to generate steam; wherein an on-off valve “105” (water feed valve) opens to allow water into the evaporator and closes to stop water from entering the evaporator; wherein the heater is controlled to suitably operate even after the stop of the hydrogen generating operation of the hydrogen generator.
Butterfield discloses the steps of supplying water to a water tank “1” (vessel) of a
steam and water boiler (internal steam generator); heating the water in the water tank
using an electric immersion heater “2” (heating element) coupled to the water tank to
any desired temperature between ambient and 100°C (stand-by temperature);
maintaining a water level of the water in the water tank between two control points:
maintaining the water in the vessel at the stand-by temperature until steam is required;
wherein the step of maintaining the water level comprises opening a water feed valve
“5” to allow the water into the water tank when the water level drops below a second predetermined level (lower control point) and closing the water feed valve when the
water level reaches a predetermined level (upper control point). 
Guo teaches the concept of heating and maintaining water in a preheating water
tank (vessel) at 80°C when the water boiler (steam generator) does not carry out
heating and is in a standby state; and maintaining water in the preheating water tank at the standby temperature until steam generation is required.
	Ozeki et al discloses stopping steam generator (maintaining steam generator at stand-by temperature) during power generation operation (producing power in a water neutral mode) of the fuel cell system and starting steam generator (heating steam generator above a vaporization temperature of water) during start-up (not producing power in a water neutral mode) of fuel cell system ([0109],[0111]).
	However, none of the references expressly teach a fuel cell system producing power in a water neutral mode corresponding to a fuel cell system producing 30% or more power load and a fuel cell system not producing power in a water neutral mode corresponding to a fuel cell system producing less than 30% power load.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729